DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/4/2021. 
Claims 1-11 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application IN202121013170 filed on 3/25/2021. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because they recite “ID”. The Examiner notes that acronyms are not allowed in the claims without first being defined. The Examiner recommends defining “ID” before using it in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-5 are directed toward a process, claims 11 are directed toward a product, and claims 6-10 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a processor implemented method for Proof of Work (POW) based protection of resources, the method comprising: receiving, via one or more hardware processors, a request for resource usage related to a service provided by an entity to Basic Emergent Users (BEUs), from a request generator, wherein the BEUs are registered with the entity for the service; recording, via the one or more hardware processors, a source ID indicative of origin of the request; initiating, via the one or more hardware processors, an authorization process to authorize the request generator as a registered BEU, wherein the request generator is classified as an authorized request generator if a credit score associated the source ID is above a credit threshold, wherein the credit score for each of a plurality of source IDs associated with a plurality of request generators is precomputed and updated at a predefined frequency based on a protocol compliance function that compares a) a Compliance Protocol (CP) executed by the request generator with b) a Work Protocol (WP) that is set by the entity for the request generator, and wherein each of the CP and the WP is a directed graph comprising a) a plurality of nodes with each node associated with a predefined function, and b) a plurality of edges connecting the plurality of nodes to form a plurality of sequences of nodes with each of the plurality of sequences representing a unique execution flow of one or more predefined functions; authenticating, via the one or more hardware processors, the authorized request generator as a valid BEU if a response to each question among a set of questions provided by the authorized request generator is correct, wherein the set of questions are generated dynamically, in a sequence, based on a culture graph, wherein a toughness level of each question generated increases to exponentially increase a usability function associated with the response provided for each question, and the usability function is measured in terms of toughness level of each question faced by any end user in answering successive questions; and granting, via the one or more hardware processors, access to the valid BEU to proceed with the resource usage, wherein the credit score of the valid BEU is deducted in accordance with a volume of the resource usage (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing request for usage data to determine if a user is allowed to use certain resources by a compliance protocol being compared to a work protocol and asking a series of questions, which is managing relationships and interactions of humans interacting with resource usages for commercial purposes. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a processor implemented method comprising: receiving, via one or more hardware processors, a request for resource usage related to a service provided by an entity to Basic Emergent Users (BEUs), from a request generator; recording, via the one or more hardware processors, a source ID indicative of origin of the request; via the one or more hardware processors; and granting, via the one or more hardware processors, access to the valid BEU to proceed with the resource usage” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “processor; hardware processor; system comprising: a memory storing instructions; one or more Input/Output (1/O) interfaces; and one or more hardware processors coupled to the memory via the one or 10more 1/O interfaces, wherein the one or more hardware processors are configured by the instructions to; One or more non-transitory machine readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processors causes; a set of sensors” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5 and 7-10 further narrow the abstract idea and dependent claims 3, 5, 8, and 10 additionally recite “collecting metadata; obtaining localized culture” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a set of sensors” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “processor; hardware processor; system comprising: a memory storing instructions; one or more Input/Output (1/O) interfaces; and one or more hardware processors coupled to the memory via the one or 10more 1/O interfaces, wherein the one or more hardware processors are configured by the instructions to; One or more non-transitory machine readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processors causes; a set of sensors” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5; System claims 11-14 6-10; and Product claims 11 recite a processor; hardware processor; system comprising: a memory storing instructions; one or more Input/Output (1/O) interfaces; and one or more hardware processors coupled to the memory via the one or 10more 1/O interfaces, wherein the one or more hardware processors are configured by the instructions to; One or more non-transitory machine readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processors causes; a set of sensors; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0035-0037 and Figures 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a processor implemented method comprising: receiving, via one or more hardware processors, a request for resource usage related to a service provided by an entity to Basic Emergent Users (BEUs), from a request generator; recording, via the one or more hardware processors, a source ID indicative of origin of the request; via the one or more hardware processors; and granting, via the one or more hardware processors, access to the valid BEU to proceed with the resource usage” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5 and 7-10 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 5, 8, and 10 additionally recite “collecting metadata; obtaining localized culture” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a set of sensors” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-11 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 6, and 11 disclose a system, product, and method for determining if resource usage should be allowed by analyzing request for usage data to determine if a user is allowed to use certain resources by a compliance protocol being compared to a work protocol and asking a series of questions.
Regarding a possible 103 rejection: The closest prior art of record is:
Passovoy et al. (US 2010/0030712 A1) – which discloses utilization of process diagrams comprising nodes for asking a series of sequential questions to determine use of resources. 
Lu (US 2014/0189799 A1) – which discloses multi-factor authentication for third party use of resources.
Bae (US 2002/0120597 A1) – which discloses keeping resource sharing at a minimal level through node comparisons.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 6, and 11, such as determining if resource usage should be allowed by analyzing request for usage data to determine if a user is allowed to use certain resources by a compliance protocol being compared to a work protocol and asking a series of questions.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a processor implemented method for Proof of Work (POW) based protection of resources, the method comprising: receiving, via one or more hardware processors, a request for resource usage related to a service provided by an entity to Basic Emergent Users (BEUs), from a request generator, wherein the BEUs are registered with the entity for the service; recording, via the one or more hardware processors, a source ID indicative of origin of the request; initiating, via the one or more hardware processors, an authorization process to authorize the request generator as a registered BEU, wherein the request generator is classified as an authorized request generator if a credit score associated the source ID is above a credit threshold, wherein the credit score for each of a plurality of source IDs associated with a plurality of request generators is precomputed and updated at a predefined frequency based on a protocol compliance function that compares a) a Compliance Protocol (CP) executed by the request generator with b) a Work Protocol (WP) that is set by the entity for the request generator, and wherein each of the CP and the WP is a directed graph comprising a) a plurality of nodes with each node associated with a predefined function, and b) a plurality of edges connecting the plurality of nodes to form a plurality of sequences of nodes with each of the plurality of sequences representing a unique execution flow of one or more predefined functions; authenticating, via the one or more hardware processors, the authorized request generator as a valid BEU if a response to each question among a set of questions provided by the authorized request generator is correct, wherein the set of questions are generated dynamically, in a sequence, based on a culture graph, wherein a toughness level of each question generated increases to exponentially increase a usability function associated with the response provided for each question, and the usability function is measured in terms of toughness level of each question faced by any end user in answering successive questions; and granting, via the one or more hardware processors, access to the valid BEU to proceed with the resource usage, wherein the credit score of the valid BEU is deducted in accordance with a volume of the resource usage (as required by independent claims 1, 6, and 11)”, thus rendering claims 1, 6, 11 and their dependent claims as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683